Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered June 15, 2011, convicting him of robbery in the first degree, unauthorized use of a motor vehicle in the first degree, unautorized use of a motor vehicle in the third degree, grand larceny in the third degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence of identification was legally insufficient to support the convictions for robbery in the first degree and unauthorized use of a motor vehicle in the first degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492 [2008]; People v Sheehan, 105 AD3d 873 [2013]; People v Judge, 101 AD3d 902 [2012]; People v Joseph, 74 AD3d 840 [2010]; People v Jean-Marie, 67 AD3d 704 [2009]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of those crimes beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 348-349 [2007]; People v Jean-Marie, 67 AD3d at 705), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]; People v Judge, 101 AD3d at 902). Upon reviewing the record here, we are satisfied that the verdict of guilt as to those crimes was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Mastro, J.E, Chambers, Lott and Miller, JJ., concur.